  Case 18-05007-rlj Doc 36 Filed 04/03/19                        Entered 04/03/19 15:29:53                 Page 1 of 16




Joseph D. Martinec                                                  Joe L. Lovell, State Bar No. 12609100
State Bar No. 13137500                                              joe@lovell-law.net
MARTINEC, WINN & VICKERS, P.C.                                      Matthew Merriott, State Bar No. 24100846
611 S. Congress Avenue, Suite 450                                   matthew@lovell-law.net
Austin, TX 78704-1771                                               LOVELL, LOVELL, ISERN & FARABOUGH, L.L.P.
(512) 476-0750/FAX (512) 476-0753                                   112 West 8th Avenue, Suite 1000
martinec@mwvmlaw.com                                                Amarillo, TX 79101-2314
ATTORNEYS FOR NYLE MAXWELL OF TAYLOR, LLC                           (806) 373-1515/FAX: (806) 379-7176
                                                                    LOCAL COUNSEL FOR NYLE MAXWELL OF TAYLOR,
                                                                    LLC

                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION

IN RE:                                                       §      Chapter 11
REAGOR-DYKES MOTORS, LP, et al.                              §      Case No. 18-50214-rlj
                Debtors.                                     §      (Jointly Administered)
NYLE MAXWELL OF TAYLOR, LLC,                                 §
                Plaintiff,                                   §
v.                                                           §
REAGOR AUTO MALL, LTD.,                                      §      ADVERSARY NO. 18-5007-rlj
FIRSTCAPITAL BANK OF TEXAS, N.A.,                            §
MUSA AUTO LEASING, MUSA AUTO                                 §
FINANCE, LLC,                                                §
                Defendants.                                  §

  PLAINTIFF’S RESPONSE TO DEFENDANTS MUSA AUTO LEASING AND MUSA
    AUTO FINANCE, LLC’S MOTION TO WITHDRAW THE REFERENCE) AND
                   CONSOLIDATED BRIEF IN SUPPORT

         Comes now Nyle Maxwell of Taylor, LLC, Plaintiff in the above-styled and numbered
cause, and in response to the Defendants MUSA Auto Leasing and MUSA Auto Finance, LLC’S

(“MUSA”) Motion to Withdraw the Reference (Doc. No. 16) (the “Motion to Withdraw

Reference”) and Consolidated Brief in Support of Defendants MUSA Auto Leasing and MUSA

Auto Finance, LLC’S Motion to Withdraw the Reference & Motion to Dismiss Pursuant to Fed.

R. Civ. P. 12(b)(6) (Doc. No. 18) (the “Consolidated Brief”) would show the court the following:

         MOTION TO DISMISS MUSA’S MOTION TO WITHDRAW REFERENCE
         The Motion to Withdraw Reference (the “Motion”) does not comply with FED. R. CIV. P.

10(b) as incorporated by FED. R. BANKR. P. 7010. The Motion states no factual basis for the



F:\Nyle Maxwell of Taylor LLC\Adversary v RAM-MUSA (18-5007)\Response to MUSA's Mo to Withdraw the Reference (18-5007).docx
                                                                1
    Case 18-05007-rlj Doc 36 Filed 04/03/19               Entered 04/03/19 15:29:53             Page 2 of 16




requested relief. The Motion is no more than a caption and a prayer with no incorporation of or

reference to MUSA’s multifarious pleading in the form of its Consolidated Brief. The Motion

creates confusion and creates an improper burden on Plaintiff to respond to the Motion.

         MUSA should be required to replead the Motion to Withdraw Reference consistent with

the requirements of FED. R. CIV. P. 10(b) and FED. R. BANKR. P. 7010.

                   RESPONSE TO MOTION TO WITHDRAW REFERENCE

         Plaintiff objects to the Chart of Transactions at Issue in this Case that was created by

MUSA (Page 2 of the Consolidated Brief). There is neither explanation nor justification for the

schematic depicted by MUSA. Except for MUSA’s virtual admission that it prevails only if the
transactions are consignment sales, the transactions described in the Amended Complaint are not

consignment transactions. Consideration for sale of the vehicles was payment of the purchase

price by RAM.         Many of the underlying “facts” are disputed and there appear to be no

documents which support MUSA’s fanciful description of the transactions. The Affidavit of

Melinda Wolf, Chief Financial Officer of NMOT, attached hereto as Exhibit B, however, lays

bare the inaccuracy of MUSA’s description of the transactions.

         CB No. 1.1       Denied. NMOT seeks a determination of the ownership of the vehicles

identified in the Amended Complaint to Determine Rescission of Agreement, Property of the

Estate, Conversion, Validity and Extent of Lien, and for Accounting and Disgorgement (Doc 11)

(the “Amended Complaint”). Additionally, FirstCapital Bank, another defendant, claims to have

a valid lien on property which the Reagor entity admits to having taken possession. The

bankruptcy court, because of the order of reference, has exclusive jurisdiction over property of

the bankruptcy estate. 28 U.S.C. § 1334(e). Reagor Auto Mall (“RAM” or “Debtor”), belatedly

seeking Chapter 11 protection, was not just gratuitously named a defendant. RAM was the

instigator of the scheme entangling MUSA and FirstCapital Bank2. The state court lawsuit

1
       Plaintiff will attempt to respond to the Motion to Withdraw Reference by responses to specific paragraphs of
       the Consolidated Brief (“CB No. __”) because there are no numbered paragraphs in the Motion to Withdraw
       Reference.
2
       Non-statutory insider.


                                                           2
    Case 18-05007-rlj Doc 36 Filed 04/03/19                    Entered 04/03/19 15:29:53                 Page 3 of 16




alluded to by MUSA is stayed by § 362. If the stay is lifted, it is likely that the litigation would

be removed to the bankruptcy court because of the § 1334(e) issue and because there are three

pending adversaries3 based on very similar fact issues. The other defendants have consented to

entry of final orders by this court. MUSA favors having this court render judgment in the two

related adversaries but having the district court hear its case.                    Withdrawing the reference will

only serve to increase duplication for multiple courts and create the risk of inconsistent

outcomes. A withdrawal of the reference would be inequitable, increase litigation costs and

damage efficiencies for all affected parties. MUSA’s “impending demand for a jury trial” does

not militate in favor of withdrawal because (1) it is not obvious that MUSA has a jury trial right

to invoke, and (2) even if there is a jury trial right, the district court can allow all preliminary

matters to be heard by the bankruptcy court.

         CB No. 3.          Denied that MUSA accurately alleged the “relevant facts”.4 MUSA’s
mischaracterization of the transactions as consignment sales is intended to eliminate NMOT’s

right of rescission based on total failure of consideration. However, as set forth in the Wolf



3
       Nyle Maxwell of Taylor, LLC v. Reagor-Dykes Imports, LP, Reagor Auto Mall, Ltd., FirstCapital Bank of
       Texas, N.A. and USB Leasing LT, Adversary No. 18-5006-rlj, Northern District of Texas, Lubbock, Division
       Nyle Maxwell of Taylor, LLC v. Reagor-Dykes Imports, LP, Reagor Auto Mall, Ltd., and FirstCapital Bank of
       Texas, N.A., Adversary No. 19-5002-rlj, Northern District of Texas, Lubbock, Division, and this adversary.
       No other party seeks withdrawal of the reference.
4
       In analyzing the effect of total failure of consideration on a contract, Judge Jeff Bohm cited the prevailing
       authority under Texas law in Quinlan v. AFI Services, LLC (In re AFI Services, LLC),, 486 BR 827 (Bankr.
       S.D. Tex. 2013). Under Texas law total failure of consideration is a basis for rescission of the contract, citing
       Food Machinery Corp. v. Moon, 165 S.W.2d 773 (Tex. Civ. App.-Amarillo 1942). See also Matter of Topco,
       Inc. 894 F.2d 727, 742 (5th Cir. 1990). Total failure of consideration causes rescission of the contract.
       Parsley v. Rowley, 1992 WL 45791 (Tex. Civ. App.-Houston [14th Dist.] Mar. 12, 1992), citing and
       interpreting Food Machinery Corp. v. Moon, supra.

       If the contracts are rescinded, the subject vehicles are not property of the bankruptcy estate4. “…the estate
       does not receive more rights than those that the debtor has in property as of the commencement of the case—
       in other words, if a debtor's interest in property is limited at the time of filing, the estate's right in the property
       is also so limited, e.g., In re Dolphin Titan Int'l, Inc., 93 B.R. 508, 512 (Bankr. S.D. Tex. 1988) (citing Bank
       of Marin v. England, 385 U.S. 99, 87 S.Ct. 274, 17 L.Ed.2d 197 (1966)); N.S. Garrott & Sons v. Union
       Planters National Bank of Memphis (In re N.S. Garrott & Sons), 772 F.2d 462, 466 (8th Cir. 1985); 5–541
       Collier on Bankruptcy § 541.03. The nature and extent of a debtor's interest in property is determined by
       reference to applicable state law—here, the laws of the State of Texas. Butner v. United States, 440 U.S. 48,
       55, 99 S.Ct. 914, 59 L.Ed.2d 136 (1979).” Quinlan v. AFI Services, LLC (In re AFI Services, LLC), supra at
       835.


                                                                3
    Case 18-05007-rlj Doc 36 Filed 04/03/19               Entered 04/03/19 15:29:53             Page 4 of 16




Affidavit, MUSA has no good faith basis for alleging that the subject transactions were

consignment sales.

         CB No. 4.        Denied.      MUSA mischaracterizes the sequence of events that occurs

related to the subject vehicles. RAM’s purported purchases of the NMOT vehicles described in

the Amended Complaint appear to have occurred contemporaneously with or after the lease

transactions. Each MUSA lease appears to have been created contemporaneously with, but

certainly before, the completion of NMOT’s sale to RAM. See Exhibit A which identifies the

vehicle “sale date” and the vehicle “lease date.” RAM was transferring vehicles and assigning

leases to MUSA before the NMOT/RAM sale was completed. On information and belief, RAM
had an agreement with MUSA before RAM contacted NMOT.

         CB No. 5.        Denied that RAM paid any amount to NMOT for the vehicles identified in

the Amended Complaint. On information and belief, RAM was experiencing financial difficulty

long before the Chapter 11 filing by related Reagor-Dykes Debtors on August 1, 2018. It is not

currently ascertainable what sums MUSA may have paid the Debtor-Defendant, but there is no

valid basis for contending that RAM or MUSA paid any portion of the consideration for

purchase of the NMOT vehicles.

         CB No. 6.        The Chapter 11 filing of the initial group of Reagor-Dykes Debtors

created confusion as to whether or not RAM was a debtor entity. The Reagor-Dykes Companies

used multiple, confusing          assumed names.5         Unknown to most6 the same attorneys then

representing the Debtor entities were very quietly also representing RAM outside of bankruptcy,

presumably so more cash could be squeezed out of RAM for the benefit of the Reagor debtor

entities.



5
       Reagor Auto Mall used Prime Capital Auto Lease as an assumed name, but was not included in the initial
       Chapter 11 filing. Chapter 11 Debtor entities meanwhile used Reagor-Dykes Auto Mall of Midland, Prime
       Capital Lease–Midland and Prime Capital Auto Lease-Midland as assumed names, all protected by the
       automatic stay. At the time of the initial filing, RAM was represented by the same law-firm representing the
       Debtor entities–an undisclosed fact.
6
       On information and belief, FirstCapital Bank, a RAM lender, and other related entities were aware of the
       RAM financial condition before other creditors, Plaintiff or the general public.


                                                           4
    Case 18-05007-rlj Doc 36 Filed 04/03/19          Entered 04/03/19 15:29:53       Page 5 of 16




         CB No. 7.          Denied. NMOT does not allege that MUSA paid RAM There has not yet

been any discovery, and NMOT has not had access to any RAM or MUSA records.

         CB No. 8.          Denied. The state court litigation was filed only after NMOT was able to

determine that RAM was not then a Debtor entity. That litigation was then stayed by RAM’s

inevitable Chapter 11 filing. The State Court Case never had a chance to advance beyond the

initial filing. FirstCapital Bank of Texas, N.A. (“FCB”) has asserted liens on some of the same

vehicles listed in the Amended Complaint. The records of MUSA, RAM and FCB with regard to

these vehicles have not been made available to NMOT. FCB has been involved in a number of

transactions that appear intended to improve FCB’s collateral position. On information and

belief, because of the close relationship or insider information available to FCB. MUSA has

done nothing to distance its RAM transactions from FCB’s.

         CB No. 9.          Denied that MUSA was authorized to unilaterally fail to abide by the
provisions of FED. R. BANKR. P. 7010 and FED. R. CIV. P. 10(b).

         CB No. 10 – 16.           NMOT is in agreement that the Fifth Circuit which, in response to

the jurisdictional issues raised in Marathon7 case and others cited by MUSA, has established a

test for determining whether or not a motion to withdraw reference should be granted, and if so,

on what terms.
             “The Bankruptcy Amendments Act has attempted a flexible response to
         Marathon, permitting bankruptcy courts to hear “core” proceedings by blanket
         reference from the district courts, while authorizing them to function much like
         magistrates as adjuncts to the district court on matters that are merely “related to”
         a bankruptcy. Marathon provides the outer boundary of original referred
         jurisdiction of bankruptcy courts, but considerations of judicial economy also bear
         on the decision to withdraw the reference or refer to bankruptcy court. The
         district court should consider the goals of promoting uniformity in bankruptcy
         administration, reducing forum shopping and confusion, fostering the economical
         use of the debtors’ and creditors’ resources, and expediting the bankruptcy
         process.” Holland America Insurance Company v. Succession of Roy, 777 F.2d
         992 (5th Cir. 1985).




7
       458 U.S. 50 (1982)


                                                      5
 Case 18-05007-rlj Doc 36 Filed 04/03/19           Entered 04/03/19 15:29:53        Page 6 of 16




       It is important to note that MUSA is the holder of scheduled claims in the Debtor-

Defendants’ Chapter 11, and has filed proofs of claim in the RDI and RAM cases. As such,

MUSA has submitted itself to the equitable power of the bankruptcy court to adjustment of its

claim. MUSA has alleged no legal basis for its asserted right to trial by jury. Granfinanciera v

Nordberg, 492 U.S. 33, 59 (1986). The equitable adjustment of the Defendant’s claim is a public

right recognized by the U. S. Supreme Court in Granfinanciera, above, and in Stern v. Marshall,

564 U.S. 462 (2011).

       Even if MUSA could otherwise assert a right to a jury trial, its requested relief is

inappropriate. NMOT does not accept the analysis offered by MUSA. MUSA’s proposed

creation of separate processes for determination of the similar, if not identical, claims asserted in

Adversary Nos. 18-5006 and 19-5002 unnecessarily creates a duplicative process that is the

antithesis of an orderly administration of the bankruptcy estate. Defendant proposes that the

process be taken from the judge that has handled this group of administratively consolidated

since August 8, 2018, and dropped into the lap of a district court with no prior involvement in the

case. Even if the defendant can successfully assert a right to jury trial, there is no reason to

separate the preliminary matters in the case from the judge handling many similar adversaries

pending in the same case.
           “Withdrawal of a reference is not intended to be an escape hatch from
       bankruptcy to district court.” In re HA 2003, Inc., 2004 U.S. Dist. LEXIS 4674,
       No. 03 C 9008, 2004 WL 609799, at *2 (N.D. Ill. Mar. 24, 2004) (quotation
       omitted). Thus, withdrawal “is the exception, [*5] not the rule.” Id. “The Court
       has broad discretion in determining whether to grant or deny a motion [for
       permissive] withdrawal.” In re Edgewater Med. Ctr., 2004 U.S. Dist. LEXIS
       25346, Nos. 04 C 3579 & 04 C 2330, 2004 WL 2921957, at *2 (N.D. Ill. Dec. 15,
       2004). Among the factors to be considered in determining whether cause exists
       for permissive withdrawal are “judicial economy, convenience, . . . the particular
       court’s knowledge of the facts, . . . . promoting the uniformity and efficiency of
       bankruptcy administration, reduction of forum shopping and confusion,
       conservation of debtor and creditor resources, and whether the parties requested a
       jury trial.” In re Sevko, 143 B.R. 114, 117 (Bankr. N.D. Ill. 1992). The most
       important factor, however, is whether a proceeding is core or non-core, as
       efficiency, uniformity and judicial economy concerns are largely subsumed within




                                                    6
    Case 18-05007-rlj Doc 36 Filed 04/03/19        Entered 04/03/19 15:29:53        Page 7 of 16




         it. In re Conseco, 324 B.R. at 53.” CDX Liquidating Trust v. Venrock Assocs.
         2005 U.S. Dist. LEXIS 16704, pg. 4 (N.D. Ill. Aug. 10, 2005)
         It is often the case that the filing of a motion for withdrawal of the reference is intended

to be burdensome to the plaintiff; it is rarely filed because a federal district court jury trial is

more beneficial to the defendant. Even if the jury trial right exists, it doesn’t require an

explanation for its exercise. Nonetheless, the bankruptcy court and district court can fashion an

efficient process that divides the appropriate and efficient control of the litigation between the

two courts. As noted by MUSA, the court can, in its discretion, withdraw the reference partially

or entirely. It is strange then for MUSA to suggest that this one case be entirely extracted from

the existing bankruptcy, while invoking judicial economy.

         CB No. 17.     Denied. MUSA mischaracterizes the facts of the adversary. Central to a
resolution of the adversary is the determination of whether or not the subject vehicles are

property of the estate and whether or not valid liens were placed on those vehicles if shown to be

property of the estate.. See 28 U.S.C. 1334(e). That some of the vehicles and leases were

omitted from RAM’s schedules is probative of nothing.            The schedules in this case were

prepared by a CRO with little, if any, knowledge of the facts, accompanied by extensive

disclaimers regarding the accuracy of the Schedules and Statement of Financial Affairs.8

         CB No. 18.     Denied. There has been no opportunity for discovery and because of the
condition of RAM’s records, the Debtor has been unable to provide records of the subject
transactions to the parties. The location of the vehicles does not appear to be available, and

NMOT contends that its ownership of the vehicles is inextricably interconnected with RAM’s

(and FCB’s) conduct during the avoidance period.

         CB No. 19.     Denied.    MUSA’s argument is undermined by the realities of the

administratively consolidated Chapter 11s. Any chance of consistent results in the multiple




8
       In its Answer to the Amended Complaint (Paragraph 20) Debtor acknowledged that RAM had taken
       possession of the vehicles.


                                                    7
     Case 18-05007-rlj Doc 36 Filed 04/03/19               Entered 04/03/19 15:29:53             Page 8 of 16




adversaries and related motion practice will be eliminated if the MUSA adversary alone is tried

by the district court. 9

          CB No. 20.       Denied.      MUSA’s intent to make a jury demand does not meet the

requirements set forth in Granfinanciera and Stern, cited above. However, even if MUSA is

entitled to a jury trial, the district court can fashion a process that allows the bankruptcy court to

hear preliminary matters and make recommendations to the district court.

          CB No. 21.       MUSA and other similar leasing companies have invoked the notion that

they have protected consumers who have become trapped in the leases. It is apparent that

MUSA did nothing to protect the lessees under leases created by RAM and MUSA, not having

bothered to determine the title status of the leased vehicle before placing it in the hands of a

lessee. That information was readily available to MUSA. MUSA must have known the risk of

subjecting its customers to unnecessary risk by forcing execution of a lease on the same day as

the sale transaction that failed to be completed. Obviously, the lessees assumed that neither RAM

nor MUSA would lease them a car without having ownership of the car.

          CB No. 22.       Denied. None of the stated factors weigh in favor of removal of the
reference.

          CB No. 23.       Denied. The adversary also affects the creditors of RAM.10

          CB No. 39.       Denied. MUSA has failed to provide a justification of withdrawal of the

reference, but if the reference is withdrawn, the bankruptcy court should be enlisted to hear

preliminary matters and make recommendations to the District Court.

          Wherefore, Premises Considered, Plaintiff requests that the Motion to Withdraw

Reference be denied, and for such other and further relief as to which the Plaintiff may show

itself to be entitled.



9
        This court has already been in charge of the eleven (11) administratively consolidated cases, and the docket
        sheet for the administratively consolidated cases has in excess of 1135 entries.
10
        MUSA filed Proof of Claim No. 57 (Reagor Auto Mall, Ltd, Case No. 18-50324) on March 28, 2019; Proof
        of Claim No. 113 (Reagor-Dykes Motors, LP, Case No. 18-50214) on December 5, 2018, and Proof of Claim
        No. 53 (Reagor-Dykes Imports, LP, Case No. 18-50215) on December 5, 2018.


                                                            8
  Case 18-05007-rlj Doc 36 Filed 04/03/19         Entered 04/03/19 15:29:53     Page 9 of 16




                                            Respectfully submitted,

                                            MARTINEC, WINN & VICKERS, P.C.
                                            611 S. Congress Avenue, Suite 450
                                            Austin, TX 78704-1771
                                            (512) 476-07501FAX (512) 476-0753
                                            martinec@mwvmlaw.com



                                            By:
                                                  Joseph D. Martinec
                                                  State Bar No. 13137500
                                            ATTORNEYS FOR NYLE MAXWELL OF TAYLOR, LLC



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Response to MUSA's
Motion to Withdraw Reference has been forwarded electronically (Via ECF or Email) or via
regular mail in accordance with the Federal Rules of Civil Procedure as indicated below on this
3rd day of April, 2019.


Marcus Alan Helt                                      Alan B. Padfield
Thomas C. Scannell                                    Jeffrey Leaverton
Steven C. Lockhart                                    Matthew B. Fronda
Foley & Lardner LLP                                   PADFIELD & STOUT, LLP
2021 McKinney Ave., Ste. 1600                         421 W. Third Street, Suite 910
Dallas, TX 75201                                      Fort Worth, TX 76102
Attorneys for Debtors                                 Attorneys for MUSA Leasing and MUSA
(Via ECF)                                             Auto Finance, LLC
                                                      (Via ECF)
John Massouh
Sprouse Shrader Smith PLLC
701 S. Taylor, Suite 500
P.O. Box 15008
Amarillo, TX 79105-5008
Attorneys for FirstCapital Bank of Texas,
N.A.
(Via ECF)


                                            Joseph D. Martinec




                                                  9
     Case 18-05007-rlj Doc 36 Filed 04/03/19     Entered 04/03/19 15:29:53       Page 10 of 16



Nyle Maxwell of Taylor, LLC               Leased Vehicles

                                                              LEASE
         NAME                 VIN         SALE DATE         EXECUTED    PICK UP DATE    LESSOR
                                                              DATE
SETH DOEGE                    JC440770      7/11/2018         7/11/2018     7/17/2018   MUSA
GENEVIEVE DORN                JC392091       7/3/2018          7/3/2018     7/17/2018   MUSA
KYLAR ESCHENBACHER             JS135994     6/19/2018         6/19/2018     6/21/2018   MUSA
DAKOTA GRIFFITH               JG290717      7/16/2018         7/16/2018     7/18/2018   MUSA
DUSTY REID                    JC316840      5/19/2018         5/19/2018     5/19/2018   MUSA

Title Transferred




                                                                                EXHIBIT A ‐ Page 1 of 1
 Case 18-05007-rlj Doc 36 Filed 04/03/19                          Entered 04/03/19 15:29:53              Page 11 of 16




                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        LUBBOCK DIVISION

IN RE:                                                        §      Chapter 11
REAGOR-DYKES MOTORS, LP, et al.                               §      Case No. 18-50214-rlj
                Debtors.                                      §      (Jointly Administered)
NYLE MAXWELL OF TAYLOR, LLC,                                  §
                Plaintiff,                                    §
v.                                                            §
REAGOR AUTO MALL, LTD.,                                       §      ADVERSARY NO. 18-5007-rlj
FIRSTCAPITAL BANK OF TEXAS, N.A.,                             §
MUSA AUTO LEASING, MUSA AUTO                                  §
FINANCE, LLC,                                                 §
                Defendants.                                   §


  AFFIDAVIT IN SUPPORT OF PLAINTIFF’S RESPONSE TO DEFENDANTS MUSA
  AUTO LEASING AND MUSA AUTO FINANCE, LLC’S MOTION TO WITHDRAW
           THE REFERENCE) AND CONSOLIDATED BRIEF IN SUPPORT
                                   AND
  PLAINTIFF’S RESPONSE TO DEFENDANTS MUSA AUTO LEASING AND MUSA
   AUTO FINANCE, LLC’S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
   12(b)(6) (SUBJECT TO ITS MOTION TO WITHDRAW THE REFERENCE) AND
                      CONSOLIDATED BRIEF IN SUPPORT

STATE OF TEXAS                                            )
                                                          )
COUNTY OF WILLIAMSON                                      )

            BEFORE ME, the undersigned authority, on this day personally appeared Melinda Wolf,
known to me to be the person whose name is subscribed below, and after being duly sworn by
me, stated on oath as follows:
            1.     “My name is Melinda Wolf. I am the Chief Financial Officer of Nyle Maxwell of
Taylor, LLC (“NMOT”), Plaintiff. I am over the age of eighteen, I am fully competent to make
this affidavit, and I have personal knowledge of the facts stated herein.
            2.     For each transaction initiated by Reagor Auto Mall, Ltd.(RAM) and/or Reagor-
Dykes Imports, LP (collectively “Reagor”) NMOT required all documentation up front to
complete the titling of the vehicle in the name of the ultimate lessor (MUSA or USB Leasing), as
well as a bank draft drawn on a Reagor bank account for payment of the vehicle. NMOT’s

                                                                                                                 EXHIBIT
                                                                                                                                  exhibitsticker.com




F:\Nyle Maxwell of Taylor LLC\Adversary v RAM-MUSA (18-5007)\Affidavit in Support of Responses to MUSA's Motions - Revised 4-2-
2019.docx                                                                                                             B
                                                                    1
Case 18-05007-rlj Doc 36 Filed 04/03/19          Entered 04/03/19 15:29:53        Page 12 of 16




vehicles were not delivered to Reagor until all requirements were satisfied. The “consignment”
transaction described by MUSA would violate Texas law.
       3.     NMOT holds a “Franchise License” issued by the State of Texas pursuant to the
Texas Occupations Code. NMOT is licensed to sell New Chrysler, Dodge, Jeep and Ram
vehicles. Title 14, Section 2301.002, of the OCC Code defines a Franchised Dealer as follows:
       (15) “Franchise” means one or more contracts between a franchised dealer as
       franchisee and a manufacturer or a distributor as franchisor, including a written
       communication from a franchisor to a franchisee in which a duty is imposed on
       the franchisee, under which:
              (A)     the franchisee is granted the right to sell and service new motor
              vehicles manufactured or distributed by the franchisor or only to service
              motor vehicles under the contract and a manufacturer’s warranty;
              (B)     the franchisee is a component of the franchisor’s distribution
              system as an independent business;
              (C)     the franchisee is substantially associated with the franchisor’s
              trademark, tradename, and commercial symbol;
              (D)     the franchisee’s business substantially relies on the franchisor for a
              continued supply of motor vehicles, parts, and accessories; or
              (E)     any right, duty, or obligation granted or imposed by this chapter is
              affected.
       (16)   “Franchised dealer” means a person who:
              (A)    holds a franchised motor vehicle dealer’s license issued by the
              board under this chapter and Chapter 503, Transportation Code; and
              (B)    is engaged in the business of buying, selling, or exchanging new
              motor vehicles and servicing or repairing motor vehicles under a
              manufacturer’s warranty at an established and permanent place of business
              under a franchise in effect with a manufacturer or distributor.
       (17) “General distinguishing number” means a dealer license issued by the
       board under Chapter 503, Transportation Code.
       4.     According to OCC Code 2301.252, a dealership that has not been licensed by the

State of Texas CANNOT sell a New Vehicle. The Code is below:
       Sec. 2301.252. LICENSE REQUIRED: SALE OF NEW MOTOR VEHICLES.
       (a)   A person may not engage in the business of buying, selling, or exchanging
       new motor vehicles unless the person:
              (1)   holds a franchised dealer’s license issued under this chapter for the
              make of new motor vehicle being bought, sold, or exchanged; or




                                                    2
                                                                       EXHIBIT B - Page 2 of 6
Case 18-05007-rlj Doc 36 Filed 04/03/19           Entered 04/03/19 15:29:53        Page 13 of 16




               (2)     is a bona fide employee of the holder of a franchised dealer’s
               license.

       5.      Neither RAM nor Reagor-Dykes Imports holds a Franchise License that allows

either entity to sell New Chrysler, Dodge, Jeep or Ram vehicles.           This is why in all the

transactions conducted with these entities, RAM and Reagor-Dykes Imports were serving as

Lease Facilitators, defined by the OCC Code as follows:
       (35) “Vehicle lease facilitator” means a person, other than a franchised dealer,
       a vehicle lessor, or a bona fide employee of a franchised dealer or vehicle lessor,
       who:
               (A)     holds the person out to any other person as a “motor vehicle
               leasing company” or “motor vehicle leasing agent,” or uses a similar title,
               to solicit or procure another person to enter into an agreement to become
               the lessee of a motor vehicle that is not, and will not be, titled in the name
               of or registered to the facilitator;
               (B)   otherwise solicits another person to enter into an agreement to
               become a lessee of a motor vehicle that is not, and will not be, titled in the
               name of or registered to the facilitator; or
               (C)    is otherwise engaged in the business of securing lessees or
               prospective lessees of a motor vehicle that is not, and will not be, titled in
               the name of or registered to the facilitator.
       6.      Reagor entities ARE NOT consignees, they are LEASE FACILITATORS, as

shown on the licenses attached as Exhibit A to this Affidavit.

       7.      The “consignment agreement” described by MUSA does not comply with the
Texas Administrative Code, for instance, 43 TAC § 215.144(h), which states:
       “(h) Consignment sales. A dealer offering a vehicle for sale by consignment shall have a
       written consignment agreement or a power of attorney for the vehicle, and shall, after the
       sale of the vehicle, take assignment of the vehicle in the dealer's name and, pursuant to
       subsection (f), apply in the name of the purchaser for transfer of title and registration, if
       the vehicle is to be registered, with the appropriate county tax assessor-collector as
       selected by the purchaser. The dealer must, for a minimum of 48 months, maintain a
       record of each vehicle offered for sale by consignment, including the VIN and the name
       of the owner of the vehicle offered for sale by consignment.”




                                                     3
                                                                        EXHIBIT B - Page 3 of 6
Case 18-05007-rlj Doc 36 Filed 04/03/19           Entered 04/03/19 15:29:53          Page 14 of 16




 NMOT, during it entire course of business with the Reagor entities, never signed any type of
 consignment agreement.          In addition, the TxDMV Motor Vehicle Dealer Manual states the
 following record requirements for consignment sales transactions:
        4.3 Consignment Sales.            The following records for consignment sales
        transactions should be kept.
        1.       A written consignment agreement for the vehicle or a power of attorney
                 covering the vehicle. A written consignment agreement should be
                 completed by the licensed dealer (Reagor) and made a part of the sales
                 file.
        2.       A copy of the title should be at the dealer's licensed location (on Reagor' s
                 premises) for inspection by buyer or a TxDMV representative. It is
                 recommended that the copy of the title be attached to the consignment
                 agreement.
        3.       Record-keeping requirements for the actual sale of a consignment vehicle
                 are the same as those of a retail sale.

 Titles/MSO's [Manufacturers Certificate of Origin] were never delivered to Reagor to hold on its
 premises. After the sale of the vehicle, Reagor never assigned the vehicle into its name, and
 never applied for title in the name of the purchaser, as required by 43 T AC 215 .144(h).




                                              ~Wt            d 0~)
                                              Notary Public, State~Texas
               MONICA CASTILLO
             My Notary \D # 128590906
               ExpIres Apn12O. 2023




                                                       4
                                                                          EXHIBIT B - Page 4 of 6
                        Case 18-05007-rlj Doc 36 Filed 04/03/19   Entered 04/03/19 15:29:53        Page 15 of 16

                                              MOTOR VEHICLE LEASE FACILITATOR
                                                         LICENSE NO: FT108085

MOTOR VEHICLE DIVISION

 REAGOR AUTO MALL LTD                                                EXPIRES: 04-30-2019
 Prime Capital Auto Lease,                                           PHYSICAL LOCATION:
 1301 19th St,                                                       1301 19th St,
 Lubbock, Texas, Lubbock, 79401-4936                                 Lubbock, Texas, Lubbock, 79401-4936




THE PERSON NAMED ABOVE IS LICENSED AS A MOTOR VEHICLE LEASE FACILITATOR




HAVING SATISFIED THE APPLICABLE REQUIREMENTS OF CHAPTER 2301 OF THE TEXAS OCCUPATIONS CODE, CHAPTER 503 OF THE TEXAS
TRANSPORTATION CODE, AND THE RULES OF THE BOARD, THE PERSON NAMED ABOVE IS HEREBY LICENSED WITH THE TEXAS
DEPARTMENT OF MOTOR VEHICLES, MOTOR VEHICLE DIVISION.

      EXHIBIT                                                                                    Daniel Avitia
                         exhibitsticker.com




                                                                                                 Daniel Avitia, Director
    Affidavit - Exh A                                                                            Texas Department of Motor Vehicles
                                                                                                 Motor Vehicle Division

WARNING: PENAL CODE SECTION 37.10, PROVIDES THAT TAMPERING WITH A GOVERNMENTAL RECORD IS AN OFFENSE PUNISHABLE AS A
SECOND-DEGREE FELONY.
                                                                                                           EXHIBIT B - Page 5 of 6
                     Case 18-05007-rlj Doc 36 Filed 04/03/19   Entered 04/03/19 15:29:53           Page 16 of 16

                                       MOTOR VEHICLE LEASE FACILITATOR
                                                      LICENSE NO: FT122912

MOTOR VEHICLE DIVISION

 REAGOR-DYKES IMPORTS, L.P.                                       EXPIRES: 10-31-2019
 REAGOR-DYKES MITSUBISHI,                                         PHYSICAL LOCATION:
 6540 82nd St.,                                                   6540 82nd Street,
 Lubbock, Texas, Lubbock, 79424                                   Lubbock, Texas, Lubbock, 79424




THE PERSON NAMED ABOVE IS LICENSED AS A MOTOR VEHICLE LEASE FACILITATOR




HAVING SATISFIED THE APPLICABLE REQUIREMENTS OF CHAPTER 2301 OF THE TEXAS OCCUPATIONS CODE, CHAPTER 503 OF THE TEXAS
TRANSPORTATION CODE, AND THE RULES OF THE BOARD, THE PERSON NAMED ABOVE IS HEREBY LICENSED WITH THE TEXAS
DEPARTMENT OF MOTOR VEHICLES, MOTOR VEHICLE DIVISION.

                                                                                              Daniel Avitia
                                                                                              Daniel Avitia, Director
                                                                                              Texas Department of Motor Vehicles
                                                                                              Motor Vehicle Division

WARNING: PENAL CODE SECTION 37.10, PROVIDES THAT TAMPERING WITH A GOVERNMENTAL RECORD IS AN OFFENSE PUNISHABLE AS A
SECOND-DEGREE FELONY.
                                                                                                         EXHIBIT B - Page 6 of 6
